OpiNion by
Judge Lewis:
The indictment in this case is for the offense of setting up and maintaining a nuisance committed by erecting across a public highway a fence and strong pole called and known as a toll pole, whereby the free use of said road was prevented. The offense sought by this prosecution to be punished is that provided against by Gen. Stat. (1881), Ch. 94, § 41, which provides that when a fence shall be erected in or across a public road, the person erecting or causing it to be erected shall pay a fine of one dollar for every twenty-four hours the fence shall continue in or across the road.
The instruction given authorized the jury to find the defendants guilty in case they believed from the evidence the defendants erected in or across the road a fence of any character whatever, and to fix the fine at one dollar for every twenty-four hours the same may have remained.
As the instruction was consistent with the section referred to and with the indictment as presented, and the jury returned a verdict for the defendants upon the law thus correctly given and facts submitted to them, there does not appear a sufficient reason for disturbing the verdict, and the judgment is therefore affirmed.